                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )   CRIMINAL NO. 97-0099-WS
                                                   )
MICHAEL JEROME FILES,                              )
                                                   )
       Defendant.                                  )


                                              ORDER
       This matter comes before the Court on remand from the Eleventh Circuit Court of
Appeals.
       On February 8, 2019, the undersigned entered an Order (doc. 2409) construing defendant
Michael Jerome Files’ Motion for Appointment of Counsel (doc. 2408) as a motion for sentence
reduction pursuant to § 404 of the First Step Act of 2018. In the February 8 Order, this Court
denied Files’ motion for sentence reduction based on a finding that “Files is ineligible for relief
under the retroactive provisions of the First Step Act.” (Doc. 2409.) Files appealed. On May
21, 2021, the Eleventh Circuit issued an opinion (doc. 2455) explaining that “[w]hen the district
court denied Files’s motion, it did not have the benefit of our decision in United States v. Jones,
962 F.3d 1290 (11th Cir. 2020). We do ….” (Doc. 2455, PageID.9261.) Based on its
application of Jones to the facts and circumstances of this case, along with the Government’s
concession of eligibility, the Eleventh Circuit concluded that “Files is eligible for a sentence
reduction under § 404 of the First Step Act,” vacated the February 8 Order, and remanded “so
that the district court may decide whether to exercise its discretion under § 404 to award Files a
sentence reduction.” (Id.) This Court now takes up that question.
       As indicated, the Eleventh Circuit has held that Files is eligible for a sentence reduction
under § 404 of the First Step Act. To say that he is eligible for relief, however, is not to say that
he is entitled to relief. Jones emphasizes that even when a court has authority to reduce a
sentence under § 404, “it [is] not required to do so.” Jones, 962 F.3d at 1304. Indeed, § 404(c)
of the First Step Act provides that “[n]othing in this section shall be construed to require a court
to reduce any sentence pursuant to this section.” Id. “District courts have wide latitude to
determine whether and how to exercise their discretion in this context. In exercising this
discretion, they may consider all the relevant factors, including the statutory sentencing factors
….” Jones, 962 F.3d at 1304. The law is clear that “a district court, of course, could consider its
previous findings of relevant conduct in deciding whether to exercise its discretion to reduce an
eligible movant’s sentence …. The actual quantity of [controlled substances] involved in a
violation is a key factor for a sentence modification just as it is when a district court imposes a
sentence.” Id. at 1301. Moreover, last month the Eleventh Circuit clarified that “the First Step
Act does not mandate consideration of the statutory sentencing factors set forth in § 3553(a).”
United States v. Stevens, 997 F.3d 1307, 1316 (11th Cir. 2021). What is required in exercising
discretion in this context is that the district court must “make clear that [it] had a ‘reasoned basis’
for choosing to reduce or not to reduce a defendant’s sentence under the First Step Act.” Id. at
1317 (citations and internal quotation marks omitted). “In doing so, the district court may
consider the § 3553(a) factors, as well as the probation office’s submissions, post-sentence
rehabilitation, … or any other relevant facts and circumstances.” Id. at 1318.
       In light of the foregoing, Files is ordered on or before July 6, 2021, to file a
memorandum setting forth his position – supported by facts, exhibits and legal argument, as
appropriate – as to whether and how this Court should exercise its discretion under § 404 of the
First Step Act in this case. The Government is ordered to respond on or before July 13, 2021, at
which time the issue of whether and how this Court should exercise its statutory discretion to
reduce Files’ sentence will be taken under submission.


       DONE and ORDERED this 22nd day of June, 2021.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE




                                                  -2-
